Citation Nr: 9927805	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a dental disability.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1979 
and from November 1983 to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In November 1997 the Board remanded the case to the RO for 
additional development.  


FINDING OF FACT

The claim for entitlement to service connection for a dental 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a dental 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was hit in 
the jaw while playing football in August 1974.  He was 
diagnosed with a possible pathological fracture to the right 
mandible and referred for evaluation.  X-ray examination 
revealed a slight non-displaced fracture of the right 
mandible in the area of tooth number 32.  The fracture site 
was not palpable, there was no movement of any fragments or 
mobility of the segments and the veteran's occlusion was 
excellent.  The examiner suggested a soft diet for two weeks, 
twice-weekly re-evaluation of healing and extraction of tooth 
number 32 if that became necessary.  The December 1993 
medical separation examination shows that teeth numbers 1, 
16, 17 and 32 were missing.  



The veteran underwent a VA compensation examination in 
February 1995.  The veteran related the history of his 1974 
in-service jaw fracture.  He reported that he had not 
required surgery for this injury and the fracture healed 
well.  The veteran stated that he had undergone surgery 
several months later for removal of all four wisdom teeth.  
He stated that everything healed well and he had had no 
problems or complaints regarding his injury since that time.  

In June 1995 the RO granted service connection for residuals 
of the right mandible fracture.  

The veteran filed an application for compensation for dental 
work in June 1996.  The veteran claimed that his jawbone had 
deteriorated necessitating oral surgery for a bone graft and 
possible bridgework.  He listed no in-service treatment and 
only reported post-service dental treatment in February and 
March 1996.  

The veteran submitted a statement from his treating dentist, 
who noted that the veteran presented in February 1996 with a 
large residual cyst on the upper left sinus.  The dentist 
referred the veteran to a periodontist for removal of the 
overhang on tooth number 3 and regeneration with bone graft 
and membrane.  

The veteran's periodontist also submitted a statement.  The 
periodontist reported that the veteran had an amalgam 
overhang on the distal portion of tooth number three 
requiring surgery, which included a bone graft in conjunction 
with a membrane.  The periodontist stated that healing would 
take approximately nine months and the prognosis for tooth 
number three was questionable.  

In his notice of disagreement, the veteran argued that the 
amalgam overhang was the result of dental work performed 
during active service.  

In November 1997 the Board remanded the case to the RO for 
additional development.  

In January 1998 the RO requested the veteran to identify all 
dentists or other medical personnel who had treated him for 
dental conditions since service, and any other evidence in 
support of the claim that his teeth were related to the in-
service treatment for his right mandible fracture.  The 
evidence shows that the RO also scheduled the veteran for a 
VA dental examination to determine the nature and etiology of 
any dental disorders found to be present.  

Correspondence dated in January 1998 indicates that the 
veteran refused to schedule the VA dental examination 
appointment because he felt it would be a waste of time.  He 
stated that his current dental condition was not the result 
of his in-service jaw injury and he had no proof that his 
current dental disability was service-related.  The veteran 
contended that his current dental disability is due to 
improper dental treatment during active service, but stated 
that he had no record of any dental work having been 
performed during active service.  A March 1996 report of 
contact notes that the veteran failed to respond to a 
telephone call regarding remand development.  

The evidence shows that the RO requested the veteran's 
service dental treatment records through the National 
Personnel Records Center (NPRC) and the Records Management 
Center (RMC).  Additional records could not be located.  The 
RO also requested a special search for the veteran's service 
dental treatment records.  An April 1999 report of contact 
shows the RO requested a search by the dental clinic at the 
Whidbey Island Naval Air Station.  There were no dental 
treatment records for the veteran.  


Criteria

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).




The United States Court of Appeals for Veterans Claims 
(Court) has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Service connection may be granted for disease or injury of 
individual teeth and of the investing tissues, which is shown 
by the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  

However, service connection for periodontal disease or 
pyorrhea, teeth which are carious but treatable, teeth which 
are missing but replaceable, and for dental or alveolar 
abscesses and Vincent's stomatitis, may only be granted for 
the purpose of receiving dental treatment from VA (i.e., not 
compensation).  See 38 C.F.R. § 4.149 (1998).  






A veteran can establish entitlement to VA outpatient dental 
treatment if, for example, he has a compensable service-
connected dental condition (this is referred to as "Class I" 
eligibility); he has a noncompensable service-connected 
dental condition, subject to certain restrictions, such as 
one-time treatment and a timely application within one year 
after service (given the dates of the veteran's service) 
("Class II" eligibility); he has a noncompensable service-
connected dental condition which is the result of a combat 
wound or other service trauma ("Class II(a)" eligibility); he 
has a noncompensable service-connected dental condition and 
he was detained or interned by enemy forces during service as 
a prisoner of war ("Class II(b) and Class II(c)" 
eligibility); he has a dental condition which has 
been professionally determined to be aggravating a service-
connected disability ("Class III" eligibility); his service-
connected disabilities are rated as 100 percent disabling or 
he is totally disabled due to individual unemployability 
("Class IV" eligibility); he is participating in a 
rehabilitation program ("Class V" eligibility); he has a 
dental condition that has been clinically determined to be 
complicating a medical condition currently under treatment by 
VA ("Class VI" eligibility).  38 U.S.C.A. § 1712 (West 1991 & 
Supp. 1998); 38 C.F.R. § 17.161 (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board notes that the veteran's claim will be 
adjudicated based on the evidence currently of record.  In 
November 1997 the Board remanded the case to the RO for 
additional development.  This included scheduling the veteran 
for a VA dental examination to determine the nature and 
etiology of any dental disorders.  Correspondence dated in 
January 1998 indicates that the veteran refused to schedule a 
VA dental examination appointment because he felt it would be 
a waste of time.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  

In the instant case, the veteran has failed to report for a 
VA examination, which was necessary for his claim for 
entitlement to service connection for his dental disability.  
The veteran has not alleged that he had good cause for 
refusing to attend a VA examination.  Rather, he contends 
that it would be a waste of time.  Therefore, the claim will 
be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  


Service Connection for Compensation

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
a dental disability must be denied as not well grounded.  

The available service medical records show that in August 
1974 the veteran sustained a slight non-displaced fracture of 
the right mandible in the area of tooth number 32.  These 
treatment records do not show involvement of tooth number 3.  
The December 1993 medical separation examination shows that 
teeth numbers 1, 16, 17 and 32 were missing.  The report 
shows that tooth number 3 was present.  The service medical 
records do not show evidence of a cyst on the upper left 
sinus or an amalgam overhang on the distal portion of tooth 
number three.  

The veteran has submitted medical evidence that he was 
initially examined and treated in February 1996 for a large 
residual cyst on the upper left sinus.  These records show 
that he later underwent surgery for removal of an amalgam 
overhang on the distal portion of tooth number three and 
regeneration with a bone graft and membrane implant.  These 
treating dentists did not relate the veteran's post-service 
dental disability to the 1974 right mandible fracture or any 
other incident or event of active service.  In fact, the 
veteran has not presented or identified competent medical 
evidence, which provides a nexus between his current dental 
disability and active service.  

The only evidence that relates the veteran's current dental 
disability to active service consists of a statement by the 
veteran that the amalgam overhang was the result of dental 
work performed during active service.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Grottveit, 5 Vet. App. at 93 (Court held that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-495 (1992) (Court held that a witness must 
be competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for a dental disability is 
not well grounded.  38 U.S.C.A. § 5107(a).  


Outpatient Dental Treatment

As previously stated, section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the 
appellant to produce evidence that his claim is well 
grounded; that is, that his claim is plausible.  Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92 (1993).  Because the veteran has failed to 
demonstrate eligibility for outpatient dental treatment, the 
Board finds that his claim of entitlement to service 
connection for outpatient dental treatment purposes must be 
denied as not well grounded.  

The veteran does not meet the requirements for "Class I" or 
"Class II" eligibility because he does not have a service-
connected compensable dental disability or a service-
connected noncompensable dental disability, which is shown to 
have been in existence at the time of discharge.  The Board 
has already determined that the claim for service connection 
is not well grounded because the veteran did not present or 
identify competent medical evidence, which provides a nexus 
between his current dental disability and active service.  

The available service medical records show that in August 
1974 the veteran sustained a slight non-displaced fracture of 
the right mandible in the area of tooth number 32 but they do 
not show involvement of tooth number 3.  The December 1993 
separation examination report shows that tooth number 3 was 
present and the service medical records do not show evidence 
of a cyst on the upper left sinus or an amalgam overhang on 
the distal portion of tooth number three.  

The veteran does not meet the requirements for "Class 
II(a)" eligibility because he does not have a service-
connected noncompensable dental disability, which is shown to 
have been the result of a combat wound or other trauma.  


The service medical records show that the veteran sustained a 
slight non-displaced fracture of the right mandible in the 
area of tooth number 32, but they do not show involvement of 
tooth number 3.  The medical evidence does not establish that 
the cyst on the upper left sinus and the subsequent surgery 
were related to any in-service trauma.  In fact, the veteran 
stated that his current dental condition was not the result 
of his in-service jaw injury and he had no proof that his 
current dental disability was service-related.  

The veteran does not meet the requirements for "Class 
II(b)" or "Class II(c)" eligibility because he does not 
have a noncompensable service-connected dental condition and 
he was not detained or interned by enemy forces during 
service as a prisoner of war.  

The veteran does not meet the requirements for "Class III" 
eligibility because he has not presented competent medical 
evidence that his current dental condition has been 
aggravating a service-connected disability.  The veteran does 
not meet the requirements for "Class IV" eligibility because 
his service-connected disabilities are not rated as 100 
percent disabling and he is not rated totally disabled due to 
individual unemployability.  The veteran does not meet the 
requirements for "Class V" eligibility because he is not 
participating in a rehabilitation program.  Finally, 
the veteran does not meet the requirements for "Class VI" 
eligibility because he has not presented competent medical 
evidence that his current dental condition has been 
clinically determined to be complicating a medical condition 
currently under treatment by VA.  

Since the veteran does not meet the requirements for 
outpatient dental care, his claim is not well grounded.  
Woodson v. Brown, 8 Vet. App. 352, 354-355 (1995); aff'd 87 
F.3d 1304 (Fed. Cir. 1996).  


Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  In this case, the veteran stated that he had no 
record of any dental work having been performed during active 
service and he had no proof that his current dental 
disability was service-related.  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claim for service connection for a dental 
disability is not well grounded, the doctrine of reasonable 
doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a dental disability, 
the appeal is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

